PER CURIAM
*135Writ granted. This matter came before us in the nature of a partial summary judgment, which is not appealable under La. Code Civ. Pro. art. 1915(B), as it would require designation as a final judgment pursuant to La. Code Civ. Pro. art. 1915(A) in order to be appealable. In the interest of judicial economy, we remand this case to the trial court for a determination of whether or not this partial summary judgment is a final judgment. If it is certified as a final judgment, then it can be appealed, provided appellate requirements are met. If this partial summary judgment is not designated as a final judgment, then there is an adequate remedy on appeal.
REVERSED AND REMANDED.